Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1819 Page 1 of 27




                           Exhibit 26
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1820 Page 2 of 27




                                Exhibit 26 - Page 638
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1821 Page 3 of 27




                                Exhibit 26 - Page 639
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1822 Page 4 of 27




                                Exhibit 26 - Page 640
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1823 Page 5 of 27




                                Exhibit 26 - Page 641
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1824 Page 6 of 27




                                Exhibit 26 - Page 642
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1825 Page 7 of 27




                                Exhibit 26 - Page 643
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1826 Page 8 of 27




                                Exhibit 26 - Page 644
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1827 Page 9 of 27




                                Exhibit 26 - Page 645
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1828 Page 10 of 27




                                Exhibit 26 - Page 646
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1829 Page 11 of 27




                                Exhibit 26 - Page 647
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1830 Page 12 of 27




                                Exhibit 26 - Page 648
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1831 Page 13 of 27




                                Exhibit 26 - Page 649
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1832 Page 14 of 27




                                Exhibit 26 - Page 650
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1833 Page 15 of 27




                                Exhibit 26 - Page 651
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1834 Page 16 of 27




                                Exhibit 26 - Page 652
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1835 Page 17 of 27




                                Exhibit 26 - Page 653
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1836 Page 18 of 27




                                Exhibit 26 - Page 654
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1837 Page 19 of 27




                                Exhibit 26 - Page 655
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1838 Page 20 of 27




                                Exhibit 26 - Page 656
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1839 Page 21 of 27




                                Exhibit 26 - Page 657
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1840 Page 22 of 27




                                Exhibit 26 - Page 658
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1841 Page 23 of 27




                                Exhibit 26 - Page 659
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1842 Page 24 of 27




                                Exhibit 26 - Page 660
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1843 Page 25 of 27




                                Exhibit 26 - Page 661
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1844 Page 26 of 27




                                Exhibit 26 - Page 662
Case 3:17-cv-01112-JLS-NLS Document 85-27 Filed 04/15/19 PageID.1845 Page 27 of 27




                                Exhibit 26 - Page 663
